Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 08/20/2021 havingclaims 1-13 pending and presented for examination.
Priority
2.  	Application filed on 02/16/2021 is a has a JAPAN 2020-026523 02/19/2020 are acknowledged.
Drawings
3.  	The drawings were received on 02/16/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 02/16/2021 is accepted by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




 	Claim 13 recite, “computer-readable storage medium, on which a program is stored to cause a computer configured to realize a communication device mounted on a moving body to”, “computer readable medium “ must be recited to non-transitory computer-readable storage medium.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1-6, 9, 12-13 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20140171065 A1 Graessley et al. (Hereinafter “Graessley ").
 	As per claim 1, Graessley teaches a communication device mounted on a moving body, comprising: a communication part configured to communicate with an external device through a communication by a first communication system provided at a first access point or a communication by a second communication system provided at a second access point, the second communication system being different from the first communication system (para [0017], fig.2, wireless device which is a associated with a moving body to communicate with an external device such as services through communication device through an cellular which is a cellular communication and second device which is wifi access point which is the second device the second communication system being different from the first communication system); a determination part configured to dynamically determine a communication priority level of a host device with respect to each of the first access point and/or the second access point (para [0029], fig. 1, 4, connection prioritization logic determines the priority of the connection priority level of a host device with respect to each of the first access point and/or the second access point); and a communication controller configured to cause the communication part to transmit information, which includes information showing the communication priority level determined by the determination part and moving body information related to the moving body, with respect to each of the first access point and the second access point (para [0030-0032], fig. 4, based on the priority of the connection status based on the coverage area wherein when the mobile is in the vicinity of the WI-FI area, 
	As per claim 2, Graessley teaches the communication device according to claim 1, wherein the first communication system is a cellular system, and the first access point is a base station for communication via the cellular system (para [0030-0032], fig. 4, first network communication system is cellular network and base station is first access point). 
	As per claim 3, Graessley teaches the communication device according to claim 1, wherein the second communication system is Wi-Fi, and the second access point is an access point for Wi-Fi communication ( para [0030-0032], fig. 4, second communication system is Wi-Fi, and the second access point is an access point for Wi-Fi communication). 
	As per claim 4, Graessley teaches the communication device according to claim 1, further comprising an acquisition part configured to acquire moving body information related to the moving body from one or more on-vehicle instruments mounted on the moving body ( para [0030-0032], fig. 4, connection logic based on the timer acquire the moving object information related to the wifi from from one or more on-vehicle instruments mounted on the moving body ), wherein the determination part determines the communication priority level on the basis of the moving body information acquired by the acquisition part, and the communication controller causes the communication part to communicate the moving body information acquired by the acquisition part (para [0030-0032], fig. 4, connection logic acquires information of the mobile location  causes 
	As per claim 5, Graessley teaches the communication device according to claim 1, wherein the moving body information includes status information showing a traveling state of the moving body, and the determination part determines the communication priority level on the basis of the status information (para [0017], when mobile device on the moving body includes the status information such as connection information whether the moving object is connected to Wifi, or cellular network, connects it to the priority level of the connection network). 
	As per claim 6, Graessley teaches the communication device according to claim 1, wherein the first access point and/or the second access point assign a communication band for communication with the communication part as the communication priority level, and the communication part performs communication regarding the moving body information with respect to the external device by the communication band assigned at the first access point and/or the second access point (para [0029], when the moving mobile attaches to the wifi or cellular station  basead on the priority performs communication regarding the moving body information with respect to the external device by the communication band assigned at the first access point and/or the second access point). 
	As per claim 9. , Graessley teaches a communication system comprising: the communication device according to claim 1; the first access point; and the second 
	As per claim 12, Graessley teaches a communication control method executed by a computer configured to realize a communication device mounted on a moving body, the method comprising: performing communication with an external device through a communication by a first communication system provided by a first access point or a communication by a second communication system provided by a second access point, the second communication system being different from the first communication system (para [0017], fig.2, wireless device which is a mobile device associated with a body communicate with an external device such as services through communication device through an cellular which is a cellular communication and second device which is wifi access point which is the second device the second communication system being different from the first communication system); dynamically determining a communication priority level of a host device with respect to each of the first access point and/or the second access point (para [0029], fig. 1, 4, connection prioritization logic determines the priority of the connection priority level of a host device with respect to each of the first access point and/or the second access point); transmitting information, which includes information showing the determined communication priority level and moving body information related to the moving body, with respect to each of the first access point and the second access point (para [0030-0032], fig. 4, based on the priority of the connection status based on the coverage area wherein when the mobile is in the vicinity of the WI-FI area, transmitting information the connected access point or cellular network which includes information showing the communication priority 
. 
s 10-11 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20090318155 A1 FUKUZAWA et al. (Hereinafter “FUKUZAWA ").
 	As per claim 10, FUKUZAWA teaches a radio base station comprising: an acquisition part configured to acquire moving body information showing a first communication priority level from a moving body (para [0049-0054], fig. 3,6, base station is acquiring from the mobile station associated with body which is a moving body information, the  priority level information from the moving body mobile station); a determination part configured to acquire information related to movement of the moving body, determine the first communication priority level and determine another base station which takes over the first communication priority level ( para [0049-0054], fig. 3,6, handover controlling unit determines acquired information such as handover destination base station information and priority levels and determine the first communication priority level and determine another base station which takes over the first communication priority level); and an output part configured to output the first communication priority level to the moving body as a response to the moving body information acquired by the acquisition part and to output the first communication priority level to the other base station (para [0049-0054], fig. 3,6, outputting the information other base station as a handover information priority level to the other base station, and also to output  response to the moving body information acquired by the acquisition part for handover of the mobile station). US 20090318155 A1
	As per claim 11, FUKUZAWA teaches the radio base station according to claim 10, wherein the acquisition part acquires the response of the other base station . 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graessley further view of US PG Pub US 20100285806 A1 to Iwamura et al (hereinafter Iwamura).
	As per claim 7, Graessley teaches the communication device according to claim 1, Iwamura teaches wherein the communication controller stores information showing 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Graessley by wherein the communication controller stores information showing the communication priority level determined at the second access point in a storage part when the communication of the communication part is switched from the communication in the second access point to the communication in the first access point as suggested by Iwamura, this modification would benefit  Graessley for better handover mechanism in a mobile communication system.
	As per claim 8, Graessley teaches the communication device according to claim 1, Iwamura teaches wherein the communication controller stores information showing the communication priority level determined at the first access point in a storage part when the communication of the communication part is switched from the communication in the first access point to the communication in the second access point (para [0070], stores information showing the communication priority level determined at the first access point in a storage part when the communication of the communication part is switched when mobile is connected to corresponding access points). 
 	Examiner supplies the same rationale as supplied in claim 7.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20140206353 A1; US Patent Publication US 20150043363 A1,   US Patent Publication US 20090156215 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467